COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00486-CR


BRIEN ARTHUR MASON                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                    STATE


                                   ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1329319R

                                   ----------

               MEMORANDUM OPINION1 AND ORDER

                                   ----------

     Appellant Brien Arthur Mason pled guilty to violation of civil commitment

requirements for sexually violent predators. Tex. Health & Safety Code Ann.

§ 841.085 (West 2010).     A jury assessed his punishment at ten years’

confinement and a $10,000 fine. We affirm.




     1
      See Tex. R. App. P. 47.4.
      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel asserts that, in

his professional opinion, this appeal is frivolous.    Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record showing why there are no arguable grounds for relief.

386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see Stafford v. State, 813
S.W.2d 503, 510–11 (Tex. Crim. App. 1991).2 Appellant filed a pro se brief. The

State did not submit a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. Stafford, 813
S.W.2d at 511. When performing this evaluation, we consider the record, the

arguments raised in the Anders brief, and any issues Appellant raises in his pro

se brief. In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (orig.

proceeding).    Only then may we grant counsel’s motion to withdraw.            See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      2
        Appellant’s court-appointed counsel filed his Anders motion and brief
before the issuance of Kelly v. State on June 25, 2014; accordingly, he did not—
as Kelly recommended—provide Appellant with a pro se motion requesting
access to the record. 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Instead,
he instructed Appellant to contact this court if he wanted to review the record. By
letter dated March 14, 2014, we asked the trial court to make the record available
to Appellant. In his pro se brief, Appellant makes no complaint regarding not
having access to the record.


                                         2
      We have carefully reviewed counsel’s brief, Appellant’s response, and the

appellate record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the appellate record that arguably might support

this appeal. Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                                  /s/ Anne Gardner
                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                        3